Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Objection to the Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	


Non-Art Rejection
3.	35 U.S.C. § 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

4.	Claims 10-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter as not falling within one of the four statutory categories of invention (i.e., a process, machine, manufacture or composition of matter).
	Claims 10-18 are not directed to a process, machine, manufacture or composition of matter. The claimed elements comprising “mapping module”, “analyzing module”, “shaping module” and “monitoring module” are non-structural limitations, and in light of the specification these are disclosed as being software (see paragraph 0130). Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
	The claims may be amended by adding specific structural hardware elements. 


Invitation to Participate in DSMER Pilot Program
5.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Art Rejection
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Feroz, U.S. pat. Appl. Pub. No. 7,551,623, in view of Lemaire, U.S. pat. Appl Pub. No. 2011/0019572.
	Per claim 1, Feroz discloses a computer implemented method for Quality of Experience (Q0oE) management on a network comprising: 
a) determining a set of service categories for a network operator’s traffic, wherein at least one of the service categories is data or video streaming (RTSP) (see col 10, ln 39 – col 11, ln 8); 
b) mapping a plurality of traffic flows to each of the service categories (see col 11, ln 9-23; 
c) determining a target and minimum intent for each of the service categories for the network operator, i.e., setting minimum and maximum bandwidths (see col 14, ln 11-29); 
d) measuring a network performance score for each of the service category (see col 14, ln 50-67); 
e) determining whether each of the service categories are reaching an associated minimum bandwidth intent; 
i) if the minimum bandwidth intent is not being reached for at least one service category, adjusting the minimum intent for at least one of the service categories, i.e., if the observed latency exceeds a threshold (see col 20, ln 55-67); 
ii) allocating a bandwidth per service category based on the adjusted minimum intent (see col 21, ln 1-27); 
iii) sending the traffic flow to the allocated bandwidth (see col 21, ln 57-67); 
iv) otherwise allowing the traffic flow to continue with a current bandwidth allocation (see col 20, ln 55-67).
Feroz does not teach measuring network bandwidth usage for each service category and shaping traffic flow to allocated bandwidth. Lemaire however discloses a method for shaping traffic flow to allocated bandwidth by measuring bandwidth usage and shaping bandwidth to each service category based on their service classes (or priorities) and their usages (see Lemaire, par 0063-0064).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Feroz with Lemaire teaching because it would have enabled allocating and adjusting bandwidth to different service categories based on both usage and priority.
	Per claims 2-3, Feroz teaches classifying service categories for different types of data traffic and protocols including browsing, streaming, messaging, etc., (see col 10, ln 1-7, 39-67). It would have been obvious to one of ordinary skill in the art to classify traffic into any applicable service groups or categories.
Per claims 4-5, Lemaire teaches applying a simple shared shaping technique by adjusting rate or bandwidth setting for lowest priority traffic prior to adjusting other higher priority traffic wherein the lowest priority could be assigned to any particular traffic class, e.g., background traffic or video data (see Lemaire, par 0041).
It would have been further obvious to one skilled in the art to recognize that adjusting bandwidth settings would have affected both maximum and minimum settings (see Feroz, col 4, ln 26-29).
Per claim 6, Feroz teaches that the minimum bandwidth setting is not lowered below a threshold, e.g., zero (see col 21, ln 10-12).
Per claims 7-8, Feroz teaches determining an average score for a set of users having traffic flows associated with the service category over a predetermined period of time (see col 17, ln 66 – col 18, ln 3).
Per claim 9, Lemaire teaches continuously monitoring network performance and periodically adjusting based on the monitored data (see par 0042).
	Claims 10-18 are similar in scope as that of claims 1-9.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
4/11/22